Exhibit 10.36


EXECUTION VERSION










AMENDMENT NO. 4 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT dated as of November 21, 2014 (this
“Amendment”), is among MASTEC, INC., a Florida corporation (the “Company”),
MASTEC NORTH AMERICA, INC., a Florida corporation (together with the Company,
collectively, the “Borrowers”), BANK OF AMERICA, N.A. (“Bank of America”), in
its capacities as the Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender, L/C Issuer and a Lender, each of the
other Lenders party hereto and each of the Subsidiary Guarantors party hereto.


RECITALS:


A.The Borrowers, the Lenders party thereto prior to the effectiveness of this
Amendment (the “Existing Lenders”), the L/C Issuer and the Administrative Agent
have entered into a Third Amended and Restated Credit Agreement dated as of
August 22, 2011 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement (as defined below).
B.Pursuant to Amendment No. 3 to Credit Agreement dated as of October 23, 2014
among the Borrowers, the Administrative Agent and Bank of America, in its
capacity as a Lender, Bank of America made a $75,000,000 term loan to the
Borrowers (such term loan, the “Existing Term Loan”).
C.The Company has advised the Administrative Agent and the Lenders that the
Borrowers desire to amend the Existing Credit Agreement in order to provide for
a new tranche of term loans in a principal amount of $250,000,000, the proceeds
of which shall be used in part to repay in full the Existing Term Loan, and as
further set forth herein.
D.In connection with this Amendment, the Borrowers have invited certain Persons
to become Lenders (such Persons, the “Joining Lenders” and together with the
Existing Lenders, collectively, the “Lenders”).
E.Subject to the terms and conditions set forth below, the parties hereto have
agreed to so amend the Existing Credit Agreement and provide such tranche of
term loans.
In furtherance of the foregoing, the parties agree as follows:


Section 1.    Amendments to Existing Credit Agreement. Subject to the terms and
conditions set forth herein and in reliance upon the representations and
warranties set forth herein, the Existing Credit Agreement is hereby amended as
follows (as so amended, the “Credit Agreement”):





This Amendment amends the Existing Credit Agreement on which all required
Florida documentary stamp taxes were previously paid.  Accordingly, this
Amendment is exempt from Florida documentary stamp taxes pursuant to 201.09 of
the Florida Statutes.


61793788

--------------------------------------------------------------------------------




(a)    Each of the cover page and Section 9.08 is amended by replacing the
reference to “Joint Book Managers” therein with “Joint Bookrunners”, and the
definition of “Arrangers” in Section 1.02 is amended by replacing the reference
to “book managers” therein with “bookrunners”.
(b)    Section 1.02 is amended by inserting, in the appropriate alphabetical
order, the following new definitions:
“Amendment No. 4 Effective Date” means November 21, 2014.
“Net Cash Proceeds” means, with respect to any Prepayment Event, the excess, if
any, of (a) the sum of cash and Cash Equivalents received in connection with
such transaction (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (b) the sum of (i) the
principal amount of, and premium or penalty, if any, interest and other amounts
on any Indebtedness for borrowed money that is secured by the applicable asset
and that is required to be repaid in connection with such transaction (other
than Indebtedness under the Loan Documents), (ii) expenses incurred or
reasonably expected to be incurred by the Company or any Restricted Subsidiary
in connection with such transaction, (iii) taxes paid or reasonably estimated to
be actually payable in connection with the relevant transaction and (iv) the
amount of any reserve established in accordance with GAAP against any
liabilities (other than taxes deducted pursuant to subclause (iii) above)
associated with the assets that are the subject of such Prepayment Event;
provided that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of such liability) shall constitute Net
Cash Proceeds of a Prepayment Event occurring on the date of such reduction.
“Permitted Receivables Transaction” means a trade or accounts receivable
financing transaction (excluding for the avoidance of doubt any securitization
transaction) whereby the Company and/or one or more of its Subsidiaries sells,
assigns, conveys or otherwise transfers Receivables to or for the benefit of one
or more third parties; provided that (a) such transaction is made non-recourse
to the Company and its Subsidiaries (subject to customary indemnification and
repurchase obligations, including, but not limited to, those based on a breach
of obligations under the relevant receivables purchase agreement or the
agreement underlying any Receivables, incorrect or misleading representations
and warranties, Receivables failing to meet any eligibility criteria, any
failure by an insurer of Receivables to honor claims, title defects, illegality,
false misleading or incomplete information, exclusion of cover under any
insurance in respect of any Receivables, dilution, third party claims, or
Receivables becoming subject to any asserted defense, dispute, off-set or
counterclaim) and otherwise on terms customary for comparable “non-recourse” or
“limited recourse” receivables purchase transactions in the good faith judgment
of the Company, (b) such transaction does not provide for the sale, transfer,
disposition or pledge of, or otherwise create any interest in, any asset other
than the Receivables, and (c) the aggregate amount of Receivables sold,
assigned, conveyed or otherwise transferred in any fiscal quarter shall not
exceed (i) with respect to Receivables owing from AT&T Services

2
61793788

--------------------------------------------------------------------------------




Inc. and/or one or more of its Subsidiaries or affiliates, the greatest of
(A) $500,000,000, (B) the highest quarterly revenue resulting from AT&T Services
Inc. and its Subsidiaries and affiliates in any fiscal quarter occurring during
the period of four consecutive fiscal quarters ending immediately prior to such
fiscal quarter (adjusted on a pro forma basis for acquired businesses, it being
understood that, for purposes of this calculation, any Person that becomes a
Subsidiary or affiliate of AT&T Services Inc. during the fiscal quarter in which
such calculation is made or during the period of four consecutive fiscal
quarters ending immediately prior to such fiscal quarter shall be considered to
have been a Subsidiary or affiliate of AT&T Services Inc. during the entire
immediately preceding four fiscal quarter period) and (C) the quarterly revenue
expected to result from AT&T Services Inc. and its Subsidiaries and affiliates
during the then-current fiscal quarter as determined by the Company in good
faith (adjusted on a pro forma basis for acquired businesses, it being
understood that, for purposes of this determination, any Person that becomes or
is reasonably expected to become a Subsidiary of affiliate of AT&T Services Inc.
during the then-current fiscal quarter shall be considered to have been a
Subsidiary or affiliate of AT&T Services Inc. since the commencement of such
fiscal quarter) and (ii) with respect to all other Receivables, $100,000,000.
“Prepayment Event” means (a) any Disposition by the Company or any of its
Restricted Subsidiaries of any property or asset pursuant to Section 7.05(g) or
pursuant to any Disposition not permitted hereunder and (b) any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any Collateral for which the Company or
any of its Restricted Subsidiaries receives insurance proceeds, or proceeds of a
condemnation award or other compensation (it being understood that any
Disposition or other transaction that is permitted under any other provision of
Section 7.05 other than clause (g) thereof shall not constitute a “Prepayment
Event”).
“Receivables” means trade or accounts receivable of the Company or any of its
Subsidiaries arising in the ordinary course of business, any proceeds thereof
and any general intangibles, documents, instruments, records or other assets
related thereto.
(c)    The definition of “Applicable Percentage” in Section 1.02 is amended by
replacing each reference to “Amendment No. 3 Effective Date” therein with
“Amendment No. 4 Effective Date”.
(d)    The definition of “Availability Period” in Section 1.02 is amended by
inserting “with respect to such Facility” immediately after each reference to
“Maturity Date” therein.
(e)    The definition of “Consolidated EBITDA” in Section 1.02 is amended by
replacing the reference to “5%” therein with “10%”.
(f)    Clause (a)(ii) of the definition of “Eurocurrency Rate” in Section 1.02
is amended by replacing the reference to “on the date that is two (2) Business
Days prior to” therein with “on the date of”.

3
61793788

--------------------------------------------------------------------------------




(g)    The definition of “Eurocurrency Rate” in Section 1.02 is further amended
by (i) replacing each reference to “Reuters” therein with “Bloomberg” and (ii)
inserting the following sentence to the end thereof:
Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
(h)    The definition of “Foreign Finance Company Plan” in Section 1.02 is
amended by inserting “latest” immediately prior to each reference to “Maturity
Date” therein.
(i)    The definitions of “Interest Payment Date” and “Interest Period” in
Section 1.02 are amended by inserting “of the Facility under which such Loan was
made” immediately after each reference to “Maturity Date” therein.
(j)    The definitions of “Letter of Credit Expiration Date”, “Maturity Date”,
“Responsible Officer” and “Total Outstandings” in Section 1.02 are amended and
restated in their entirety as follows:
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date of the Committed (USD) Facility then in effect (or, if such day is
not a Business Day, the next preceding Business Day).
“Maturity Date” means (a) with respect to the Term Loan Facility, November 21
2019 and (b) with respect to the Committed (USD) Facility and the Committed (MC)
Facility, October 29, 2018; provided, however, that, in either case, (i) if, on
any day during the six (6) month period prior to the Senior Convertible Notes
Maturity Date, Available Liquidity minus the outstanding principal amount of the
Senior Convertible Notes, together with interest thereon, due during such six
(6) month period (determined as of such date, and referred to herein as the
“Remaining Liquidity”) is less than $50,000,000, the “Maturity Date” shall be
the later of (x) such date of measurement and (y) the 92nd day prior to the
Senior Convertible Notes Maturity Date (any such event, a “Springing Maturity
Date”), except that, in the event that after the occurrence of a Springing
Maturity Date but prior to such 92nd day, if the Remaining Liquidity is equal to
or greater than $50,000,000 at any time during such interim period prior to such
92nd day (and for so long as such amount is maintained), the Springing Maturity
Date shall not apply and (ii) if any “Maturity Date” or any “Springing Maturity
Date”, as the case may be, is not a Business Day, such Maturity Date or
Springing Maturity Date shall be the next preceding Business Day.
“Responsible Officer” means the chairman of the board of directors, the
president, the chief executive officer, the chief financial officer, the chief
operating officer, the corporate controller, the treasurer or the cash manager
of, or in-house legal counsel to, a Loan Party, any other officer of a Loan
Party so designated by any of the foregoing officers in a written notice to the
Administrative Agent, solely for purposes of notices given pursuant to Article
II, any other officer or employee of a Loan Party designated in or pursuant to
an agreement between such Loan Party and the Administrative Agent, and solely
for purposes of the delivery of incumbency certificates pursuant to Section
4.01, the secretary or any assistant secretary

4
61793788

--------------------------------------------------------------------------------




of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent reasonably
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent reasonably requested by the
Administrative Agent, appropriate authorization documentation, in form and
substance reasonably satisfactory to the Administrative Agent.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations; provided that, solely for purposes of the definition of
“Available Liquidity”, Section 2.01(a), Section 2.01(b), Section 2.03(a)(i) and
Section 2.04(b), the foregoing reference to “all Loans” shall be deemed to
exclude all Term Loans.
(k)    The definition of “Term Loan Commitment” in Section 1.02 is amended by
replacing the reference to “Amendment No. 3 Effective Date” therein with
“Amendment No. 4 Effective Date.”
(l)    Section 1.10 is amended by replacing the reference to “5%” therein with
“10%”.
(m)    Section 2.01(c) is amended by replacing the reference to “Amendment No. 3
Effective Date” therein with “Amendment No. 4 Effective Date”.
(n)    Section 2.03(j) is amended by inserting “of the Committed (USD) Facility”
immediately after the reference to “Maturity Date” therein.
(o)    Section 2.05(a) is amended by adding the following sentence to the end
thereof:
Each prepayment of Term Loans pursuant to this Section 2.05(a) shall be applied
to the principal repayment installments thereof as the Borrowers may direct.
(p)    Section 2.05 is amended by adding the following new subsection (e) to the
end thereof:
(e)    In the event and on each occasion that any Net Cash Proceeds are received
by or on behalf of the Company or any of its Restricted Subsidiaries in respect
of any Prepayment Event, the Company shall within five (5) Business Days
following receipt thereof prepay Term Loans in an aggregate amount equal to such
Net Cash Proceeds; provided, however, that (i) if the Net Cash Proceeds received
by the Company and its Restricted Subsidiaries in connection with any individual
Prepayment Event do not exceed $2,500,000, the Company shall not be required to
make any prepayment pursuant to this Section 2.05(e) in respect of such
Prepayment Event, (ii) without regard to the amount of Net Cash Proceeds
received in connection with any individual Prepayment Event, the Company shall
not be required to make any prepayment pursuant to this Section 2.05(e) unless
the aggregate Net Cash Proceeds received by the Company and its Restricted
Subsidiaries during such fiscal year which have not been applied to prepay the
Term Loans

5
61793788

--------------------------------------------------------------------------------




exceed $15,000,000 (it being understood that the Company’s prepayment
requirement thereafter shall be limited to the Net Cash Proceeds in excess of
that $15,000,000 limit) and (iii) unless an Event of Default shall have occurred
and be continuing, at the election of the Company, all or any portion of such
Net Cash Proceeds may, in lieu of being applied to prepay the Term Loans
pursuant to this Section 2.05(e), be reinvested by the Company or such
Restricted Subsidiary in assets useful in the operations of the Company or its
Restricted Subsidiaries or applied to the repair or replacement of the property
or asset in respect of which such Net Cash Proceeds were received so long as
within 270 days (or 540 days, so long as during such initial 270-day period the
Company or such Restricted Subsidiary has entered into a binding agreement to
make such reinvestment, repair or replacement) after the receipt of such Net
Cash Proceeds, such reinvestment, repair or replacement shall have been
completed; and provided further, however, that any Net Cash Proceeds not subject
to such definitive agreement at the end of such initial 270-day period or so
applied to reinvestment, repair or replacement at the end of such 540-day period
(or such initial 270-day period if a binding agreement to make such
reinvestment, repair or replacement has not been made during such initial
270-day period) shall be applied within five (5) Business Days following the end
of such period to the prepayment of the Term Loans as set forth in this Section
2.05(e). Notwithstanding the foregoing, if an Event of Default shall occur and
be continuing after the Company or a Restricted Subsidiary has entered into a
binding agreement to make any such reinvestment, repair or replacement within
the initial 270-day period described above, then the Company or such Restricted
Subsidiary shall be permitted to complete such reinvestment, repair or
replacement within 30 days following such Event of Default, after which any Net
Cash Proceeds not so applied to reinvestment, repair or replacement at the end
of such 30-day period shall be applied within five (5) Business Days following
the end of such period to the prepayment of the Term Loans as set forth in this
Section 2.05(e). Each prepayment of Term Loans pursuant to this Section 2.05(e)
shall be applied to the principal repayment installments thereof on a pro-rata
basis.
(q)    Section 2.07 is amended and restated in its entirety as follows:
2.07    Repayment of Loans. (a) Each Borrower shall repay to the Committed (USD)
Lenders on the Maturity Date for the Committed (USD) Facility the aggregate
principal amount of Committed (USD) Loans made to such Borrower outstanding on
such date.
(b)    Each Borrower shall repay to the Committed (MC) Lenders on the Maturity
Date for the Committed (MC) Facility the aggregate principal amount of Committed
(MC) Loans made to such Borrower outstanding on such date.
(c)    The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date for the Committed (USD) Facility.
(d)    Beginning on March 31, 2016 and continuing on the last Business Day of
each June, September, December and March thereafter, the Company shall repay to
the

6
61793788

--------------------------------------------------------------------------------




Term Loan Lenders the aggregate principal amount of all Term Loans in quarterly
principal installments of $3,125,000 (which principal amounts shall be reduced
as a result of the application of prepayments in accordance with Section 2.05);
provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date for the Term Loan Facility and in any
event shall be in an amount equal to the aggregate principal amount of Term
Loans made to the Company that remain outstanding on such date.
(r)    Section 2.15(a) is amended by (i) replacing each reference to “Amendment
No. 2 Effective Date” therein with “Amendment No. 4 Effective Date” and (ii)
amending and restating clause (x) in the proviso to the first sentence therein
in its entirety as follows:
(x) after giving effect to any such addition, the aggregate amount of Additional
Commitments that have been added pursuant to this Section 2.15 after the
Amendment No. 4 Effective Date shall not exceed $250,000,000,
(s)    Section 2.15(b) is amended by inserting “latest” immediately prior to the
reference to “Maturity Date” therein.
(t)    Section 2.15(c) is amended and restated in its entirety as follows:
(c)    Notices; Lender Elections. Each notice from the Company pursuant to this
Section shall set forth the requested amount and proposed terms of the
Additional Commitments. Additional Commitments (or any portion thereof) may be
made by any existing Lender or by any other bank or financial institution that
is an Eligible Assignee (any such bank or other financial institution providing
any Additional Commitments, together with any existing Lenders providing any
Additional Commitments, the “Additional Lenders”), in each case on terms
permitted in this Section and otherwise on terms reasonably acceptable to the
Administrative Agent; provided that any existing Lender approached to provide
all or a portion of the Additional Commitments may elect or decline, in its sole
discretion, to provide such Additional Commitments. At the time of the sending
of such notice, the Company (in consultation with the Administrative Agent)
shall specify the time period within which each proposed Additional Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to such proposed Additional Lenders (or
such shorter period agreed to by the Administrative Agent)). Each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to provide an Additional Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable (USD) Percentage of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to provide an Additional Commitment; provided that if, within
three Business Days following the date of delivery of notice to a Lender of a
request to provide Additional Commitments, such Lender fails to notify the
Administrative Agent that it requires additional time in order to obtain
approvals necessary to provide such Additional Commitments, then such Lender may
be deemed by the Company and the Administrative Agent to have declined to
provide an Additional Commitment. The Administrative Agent shall notify the
Company and each Lender of the Lenders’ responses

7
61793788

--------------------------------------------------------------------------------




to each request made hereunder. Any Eligible Assignee invited to become a Lender
pursuant to this Section 2.15 shall do so pursuant to a joinder agreement in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
(u)    The first sentence to Section 2.15(d) is amended and restated in its
entirety as follows:
Commitments in respect of any Additional Commitments shall become Commitments
under this Agreement pursuant to an amendment (an “Additional Commitments
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Company, the other Loan Parties (unless waived by the Additional
Lenders party to such Additional Commitments Amendment), each Additional Lender
and the Administrative Agent.
(v)    Clause (ii) of Section 2.15(f) is amended by adding the following clause
immediately prior to the reference to “a certificate” therein:
unless waived by the Additional Lenders party to such Additional Commitments
Amendment,
(w)    Section 3.01 is amended by adding the following new subsection (h) to the
end thereof:
(h)    Treatment of Certain FATCA Matters. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Amendment No. 4
Effective Date, the Company and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Credit
Agreement as not qualifying as a "grandfathered obligation" within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
(x)    Section 3.04(b) is amended by inserting “and liquidity” immediately
following the reference to “capital adequacy” in the first parenthetical
therein.
(y)    Each of Section 6.01(c) and Section 7.03(j) is amended by inserting
“latest” immediately prior to the reference to “Maturity Date” therein.
(z)    Section 6.02(a) is amended and restated in its entirety as follows:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Company (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes) and (ii) a certificate of a Responsible Officer of the Company
setting forth the details of any reinvestment, repair or replacement being made
or completed pursuant to Section 2.05(e) during the relevant period;

8
61793788

--------------------------------------------------------------------------------




(aa)    Section 7.01(k) is amended and restated in its entirety as follows:
(k)    Liens solely on Receivables sold in a Permitted Receivables Transaction
arising solely as a result of a judicial or arbitral re-characterization of such
Permitted Receivables Transaction;
(bb)    Section 7.03 is amended by deleting the word “and” at the end of clause
(p) thereof, making the existing clause (q) thereof a new clause (r) and
inserting the following directly between such clause (p) and such new clause
(r):
(q)    any repurchase or indemnification obligations arising as a result of any
breach of any covenant or representation made as part of any Permitted
Receivables Transaction; and
(cc)    Section 7.05(l) is amended and restated in its entirety as follows:
(l)    (i) the sale of past due accounts receivable in the ordinary course of
business consistent with the practices of similarly situated companies and (ii)
Dispositions made as part of a Permitted Receivables Transaction; and
(dd)    Section 8.01(a) is amended and restated in its entirety as follows:
(a)    Non-Payment. Any Borrower, or any other Loan Party fails to (i) pay when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan due on the final maturity date thereof or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, (ii) pay within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, any fee due hereunder, or any
amount of principal of any Term Loan due on the dates specified in Section 2.07
(other than the final maturity date thereof), or (iii) pay within five Business
Days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
(ee)    Clause (e) of Section 10.01 is amended and restated in its entirety as
follows:
(e)    change (i) Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender or (ii)
Section 2.05 in a manner that would alter the order of application of any
prepayments of Term Loans without the written consent of each Term Loan Lender;
(ff)    Section 10.17 is amended and restated in its entirety as follows:
10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent or the keeping of records in electronic
form, each of which shall be of the same

9
61793788

--------------------------------------------------------------------------------




legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary neither the
Administrative Agent, the L/C Issuer nor any Lender is under any obligation to
agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent, the L/C Issuer or such Lender
pursuant to procedures approved by it and provided further that, without
limiting the foregoing, upon the request of any party, any electronic signature
shall be promptly followed by such manually executed counterpart.
(gg)    The existing Schedule 2.01 to the Credit Agreement is replaced in its
entirety with Schedule 2.01 attached hereto.
(hh)    The existing Exhibit D to the Credit Agreement is amended as necessary
in order to match any amendments to the definition of Consolidated EBITDA or
Section 1.10 contemplated by this Amendment.
Section 2.    Joinder of Joining Lenders; Revised Commitments and Applicable
Percentages; Reallocation of Outstanding Loans.


(a)    By its execution of this Amendment, each Joining Lender hereby confirms
and agrees that, on and after the Amendment Effective Date (as defined below),
it shall be and become a party to the Credit Agreement as a Lender, and shall
have all of the rights and be obligated to perform all of the obligations of a
Lender thereunder with the Commitments applicable to such Lender identified on
Schedule 2.01 attached hereto. Each Joining Lender further (i) represents and
warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (B) it is sophisticated with respect to decisions to acquire assets
of the type presented by its Commitments and either it, or the Person exercising
discretion in making its decision to acquire such asset, is experienced in
acquiring assets of such type, (C) it has received a copy of the Credit
Agreement and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Amendment (and thereby become a Lender) and to acquire such asset, (D) it
has independently and without reliance upon the Administrative Agent or any
Lender or any of their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amendment (and thereby become a Lender) and to
purchase such asset, (E) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement)
and (F) if it is a Foreign Lender, any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, has been duly completed and
executed by

10
61793788

--------------------------------------------------------------------------------




such Joining Lender and delivered to the Administrative Agent, and (ii) agrees
that (A) it will, independently and without reliance upon the Administrative
Agent or any Lender or any of their respective Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (B) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. On and after the Amendment Effective Date, all
references to the “Lenders” in the Credit Agreement shall be deemed to include
the Joining Lenders.


(b)    On the Amendment Effective Date, (i) the Commitments and Applicable
Percentages of each Lender with respect to each Facility will be as set forth on
Schedule 2.01 attached hereto and (ii) any outstanding Loans shall be
reallocated among the Lenders in accordance with their respective Applicable
Percentages set forth on Schedule 2.01 attached hereto and the requisite
assignments shall be deemed to be made in such amounts among the Lenders party
hereto to the extent necessary to make such reallocation, with the same force
and effect as if such assignments were evidenced by applicable Assignments and
Assumptions, but without the payment of any related assignment fee.


(c)    Notwithstanding anything to the contrary in the Credit Agreement, (i) no
other documents or instruments, including any Assignment and Assumption, shall
be executed in connection with any assignments (all of which requirements are
hereby waived) necessary to achieve the allocations of Commitments and
Applicable Percentages set forth on Schedule 2.01 attached hereto and such
assignments shall be deemed to be made with all applicable representations,
warranties and covenants as if evidenced by an Assignment and Assumption and
(ii) the reallocation of Loans contemplated by Section 2(b) above shall not give
rise to any obligation of any Borrower to make any payment under Section 3.05 of
the Existing Credit Agreement or Section 3.05 of the Credit Agreement. On the
Amendment Effective Date, the applicable Lenders shall make full cash settlement
with one another, either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all assignments,
reallocations and other changes in Commitments, such that after giving effect to
such settlements each Lender shall have funded its Applicable Percentage of the
Outstanding Amount of all Loans.


Section 3.    Conditions Precedent. The parties hereto agree that this Amendment
shall be effective as of the date first set forth above (such date, the
“Amendment Effective Date”) upon the satisfaction of each of the following
conditions precedent:


(a)     Documentation. The Administrative Agent’s receipt of the following, each
of which shall be originals or facsimiles or electronic copies (including “PDF”
and “TIFF” files) (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Amendment Effective Date) and
each in form and substance reasonably satisfactory to the Administrative Agent
and each of the Lenders:

11
61793788

--------------------------------------------------------------------------------




(i)    a counterpart of this Amendment, duly executed and delivered by the
Borrowers, the Subsidiary Guarantors, the Administrative Agent, the L/C Issuer
and the Lenders;
(ii)    a Note executed by each Borrower in favor of each Joining Lender
requesting a Note at least two (2) Business Days prior to the Amendment
Effective Date;


(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing (A) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment and (B) the approval of
such Loan Party to this Amendment and the Term Loan Facility provided hereunder;


(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;


(v)    a favorable opinion of counsel to the Loan Parties, and such local
counsel to the Loan Parties as the Administrative Agent shall request, in each
case addressed to the Administrative Agent, on behalf of itself, each Lender and
the L/C Issuer, as to such customary matters concerning such Loan Parties, this
Amendment and the transactions contemplated hereby as the Administrative Agent
may reasonably request;
(vi)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of this Amendment, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required; and


(vii)    a certificate signed by a Responsible Officer of the Company certifying
(A) a calculation of the Senior Notes Indenture Secured Debt Cap as of September
30, 2014, (B) that the Loan Party EBITDA for the period of four consecutive
fiscal quarters of the Company ending September 30, 2014 represents at least 70%
of Adjusted Consolidated EBITDA for such period (including the amount and
percentage of Adjusted Consolidated EBITDA contributed by each Loan Party for
such period) and (C) that there is no Subsidiary that would constitute a
Material Subsidiary as of the end of the period of four consecutive fiscal
quarters of the Company ending September 30, 2014 that is not a Loan Party as of
the Amendment Effective Date.


(b)    Fees. Any fees required to be paid on or before the Amendment Effective
Date in connection with this Amendment shall have been paid.

12
61793788

--------------------------------------------------------------------------------






(c)    Legal Fees and Expenses. Unless waived by the Administrative Agent, the
Company shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced in reasonable detail at least two
(2) Business Days prior to the Amendment Effective Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent and provided further that the Company shall not be
required under this subsection (c) to pay the fees and expenses of (i) more than
one principal outside counsel for the Administrative Agent, (ii) more than one
outside counsel acting as regulatory counsel for the Administrative Agent or
(iii) more than a single local counsel for the Administrative Agent in any
relevant jurisdiction as reasonably determined by the Administrative Agent (and
which may include a single local counsel acting in multiple jurisdictions)).


(d)    Repayment of Existing Term Loan. The Administrative Agent shall have
received, concurrently with the closing of this Amendment, payment of all
outstanding principal in respect of the Existing Term Loan and all unpaid and
accrued interest thereon.
Section 4.    Representations And Warranties.


(a)    In order to induce the Administrative Agent, the Lenders and the L/C
Issuer, to enter into this Amendment, each Borrower represents and warrants to
the Administrative Agent, the Lenders and the L/C Issuer as follows:


(i)    The representations and warranties of (A) each Borrower contained in
Article V of the Credit Agreement and (B) each Loan Party contained in each
other Loan Document are true and correct in all material respects on and as of
the date hereof, except that (x) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty is true and correct in all respects, (y) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
(except that if a qualifier relating to materiality, Material Adverse Effect or
a similar concept applies, such representation or warranty is true and correct
in all respects as of such earlier date), and (z) for purposes of this
Amendment, the representations and warranties contained in subsections (a), (b)
and (c) of Section 5.05 of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b) of Section 6.01
of the Credit Agreement, as applicable.


(ii)    Since December 31, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.



13
61793788

--------------------------------------------------------------------------------




(iii)    No Default has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment (including the
making of the Term Loans on the date hereof after giving effect to the
application of the proceeds thereof and the application of the proceeds
thereof).


(iv)    This Amendment has been duly authorized by all necessary corporate or
other organizational action of such Borrower and duly executed and delivered by
it, and constitutes its legal, valid and binding obligation, except as may be
limited by equitable principles relating to or limiting creditors’ rights
generally or by bankruptcy, insolvency, reorganization, moratorium or similar
laws.


(v)    No consents, licenses or approvals are required in connection with (A)
the execution, delivery and performance by each Borrower and the validity
against each Borrower of this Amendment or (B) the performance by, or validity
against, any Loan Party of any Loan Document (after giving effect to this
Amendment), in each case except those which have been obtained.


(b)    In order to induce the Administrative Agent, the Lenders and the L/C
Issuer to enter into this Amendment, each Subsidiary Guarantor represents and
warrants to the Administrative Agent, the Lenders and the L/C Issuer that this
Amendment has been duly authorized by all necessary corporate or other
organizational action of such Subsidiary Guarantor and duly executed and
delivered by it, and constitutes its legal, valid and binding obligation, except
as may be limited by equitable principles relating to or limiting creditors’
rights generally or by bankruptcy, insolvency, reorganization, moratorium or
similar laws.


Section 5.    Miscellaneous.


(a)    Ratification and Confirmation of Loan Documents. Each Borrower and each
Subsidiary Guarantor hereby consents to, acknowledges and agrees to the
amendments and agreements set forth herein and hereby confirms and ratifies in
all respects the Loan Documents to which such Person is a party other than Loan
Documents which have been terminated or have expired pursuant to the terms of
such Loan Document (including, without limitation, the continuation of such
Person’s payment and performance obligations thereunder and the continuation and
extension of the liens and security interests granted thereunder, in each case
upon and after the effectiveness of this Amendment and the amendments and
agreements contemplated hereby, including, without limitation, the increase of
the obligations for which such Person provides a guarantee and collateral
security, as applicable) and the enforceability of each such Loan Document
against such Person in accordance with its terms, except as may be limited by
equitable principles relating to or limiting creditors’ rights generally or by
bankruptcy, insolvency, reorganization, moratorium or similar laws. The waivers
contained in Section 2(c) hereof with respect to certain requirements relating
to assignments and reallocations of Commitments, Loans and Applicable
Percentages in connection with this Amendment, are given for the limited purpose
set forth herein and do not constitute a waiver of any other provision of, or
any right, power or remedy under, the Credit Agreement.



14
61793788

--------------------------------------------------------------------------------




(b)    Fees and Expenses. The Company shall pay on demand all reasonable and
documented costs and expenses of the Administrative Agent in connection with the
preparation, negotiation, execution, and delivery of this Amendment and any
other documents prepared in connection herewith, including, without limitation,
the reasonable fees, charges and disbursements of counsel to the Administrative
Agent (subject to the limitations set forth in Section 10.04(a) of the Credit
Agreement).


(c)    Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.


(d)    Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. This Amendment
shall be governed by and construed in accordance with the laws of the State of
New York without regard to conflicts of law that would require the application
of the laws of another jurisdiction, and shall be further subject to the
provisions of Sections 10.14 and 10.15 of the Credit Agreement.


(e)    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or electronic transmission (including .pdf file) shall be
effective as delivery of a manually executed counterpart hereof.


(f)    Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise except in writing in accordance with Section 10.01 of the Credit
Agreement.


(g)    Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.


(h)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
(subject to Section 10.06 of the Credit Agreement).


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]



15
61793788

--------------------------------------------------------------------------------




The following parties have caused this Amendment to be executed as of the date
first written above.


BORROWERS:


MASTEC, INC.
MASTEC NORTH AMERICA, INC.


By: /s/ Robert E. Apple         
Name:     Robert E. Apple
Title:     Chief Operating Officer


 


AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




SUBSIDIARY GUARANTORS:


MASTEC RENEWABLES CONSTRUCTION
COMPANY, INC.
THREE PHASE LINE CONSTRUCTION, INC.
WANZEK CONSTRUCTION, INC.
OPTIMA NETWORK SERVICES, INC.
POWER PARTNERS MASTEC, INC.
MASTEC RESIDENTIAL SERVICES, LLC
CAM COMMUNICATIONS, INC.
POWER PARTNERS MASTEC, LLC
THREE PHASE ACQUISITION CORP.
DYNAMIC TOWER SERVICES, INC.
DATA CELL SYSTEMS, INC.
ENERGY ERECTORS, INC.
DYNIS LLC
DYNIS TOWER SOLUTIONS, LLC
MASTEC ETS SERVICE COMPANY, LLC
MASTEC NETWORK SOLUTIONS, INC.
OPTIMUM TOTAL SOURCE, LLC
WESTOWER COMMUNICATIONS, INC.
By: /s/ Robert E. Apple         
Name:     Robert E. Apple
Title:     President
MASTEC NETWORK SOLUTIONS, LLC
ENERGY ENVIRONMENTAL GROUP, INC.
T&D POWER, INC.
By: /s/ Robert E. Apple         
Name:     Robert E. Apple
Title:     Executive Vice President
PRECISION PIPELINE LLC
PRECISION TRANSPORT COMPANY, LLC
PUMPCO, INC.
By: /s/ Robert E. Apple         
Name:     Robert E. Apple
Title:     Vice President





AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




EC SOURCE SERVICES, LLC
By: /s/ Robert E. Apple         
Name:     Robert E. Apple
Title:     Executive Vice President and Secretary
PRECISION ACQUISITION, LLC
By: /s/ Robert E. Apple         
Name:     Robert E. Apple
Title:
Chief Operating Officer of MasTec, Inc.,

the sole member of Precision Acquisition,
LLC
EC SOURCE AVIATION, LLC
By: /s/ Robert E. Apple         
Name:     Robert E. Apple
Title:     Executive Vice President and Secretary of
EC Source Services, LLC, the sole member
of EC Source Aviation, LLC
GO GREEN SERVICES, LLC
By: /s/ Robert E. Apple         
Name:     Robert E. Apple
Title:     Initial Manager
BOTTOM LINE SERVICES, LLC
By: /s/ Robert E. Apple         
Name:     Robert E. Apple
Title:     Investor Manager
MASTEC WIRELESS SERVICES, LLC
By: /s/ George Pita         
Name: George Pita
Title:     Executive Vice President and Chief
    Financial Officer









AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------








ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative
Agent
By: /s/ Angela Larkin          
Name: Angela Larkin
Title: Assistant Vice President
    

AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




LENDERS:
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By: /s/ Jean M. Bell        
Name:     Jean M. Bell
Title:     Senior Vice President



AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender and Co-Syndication Agent
By: /s/ James Spaulding         
Name:     James Spaulding
Title:     FVP





AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender and Co-Syndication Agent
By: /s/ Janani Sharma          
Name:     Janani Sharma
Title:     Duly Authorized Signatory







AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




COMPASS BANK, as a Lender and Co-Documentation Agent
By: /s/ Peter Lewin          
Name:     Peter Lewin
Title:     SVP



AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender and Co-Documentation Agent
By: /s/ Britton S. Core         
Name: Britton S. Core
Title:     SVP





AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender and Co-Documentation Agent
By: /s/ Rafael De Paoli         
Name:     Rafael De Paoli
Title:     Senior Vice President



























































AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




BANK OF MONTREAL, as a Lender and Co-Documentation Agent
By: /s/ Shahrokh Z. Shah         
Name:     Shahrokh Z. Shah
Title:     Managing Director





















































AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender
By: /s/ Christopher R. Lee         
Name:     Christopher R. Lee
Title:     Assistant Vice President



AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




REGIONS BANK, as a Lender
By: /s/ William Schwarz         
Name:     William Schwarz
Title:     Vice President



AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ John A. Horst          
Name:     John A. Horst
Title:     Credit Executive



AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




BANK UNITED, as a Lender
By: /s/ Charles J. Klenk          
Name:     Charles J. Klenk
Title:     SVP



AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A., as a Lender
By: /s/ Michael King          
Name:     Michael King
Title:     Authorized Signatory



AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as a Lender
By: /s/ Kelly Attayek         
Name:     Kelly Attayek
Title:     Banking Officer



AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Steven L. Sawyer          
Name:     Steven L. Sawyer
Title:     Senior Vice President





AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




FLORIDA COMMUNITY BANK N.A., as a Lender
By: /s/ Jonathan Simoens         
Name:     Jonathan Simoens
Title:     SVP



AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




SYNOVUS BANK, as a Lender
By: /s/ Michael Sawicki     
Name:     Michael Sawicki
Title:     Corporate Banking



AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




BANCO DE SABADELL, S.A. – MIAMI BRANCH, as a Lender
By: /s/ Maurici Llado          
Name:     Maurici Llado
Title:     Executive Director





AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




SIEMENS FINANCIAL SERVICES, INC., as a Lender
By: /s/ Paul Ramseur          
Name: Paul Ramseur
Title: Vice President/Head of Risk Mgt.


By: /s/ Edward N. Parkes IV         
Name: Edward N. Parkes IV
Title: Vice President



AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




BMO HARRIS BANK, N.A., as a Lender
By: /s/ Shahrokh Z. Shah         
Name:     Shahrokh Z. Shah
Title:     Managing Director





AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender
By: /s/ Christopher Meade         
Name:     Christopher Meade
Title:     Vice President


By: /s/ Alexander Birr         
Name: Alexander Birr
Title:     Senior Vice President









AMENDMENT NO. 4 TO CREDIT AGREEMENT
Signature Page
61793788

--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
USD Commitment
Applicable
Percentage
(Committed
(USD) Facility)
MC
Commitment
Applicable
Percentage
(Committed (MC) Facility)
Term Loan Commitment
Applicable Percentage (Term Loan Facility)
Bank of America, N.A.
$
79,075,448.52
9.884431065%
$
37,715,416.86
18.857708430%
$
36,959,134.62
14.783653850%
SunTrust Bank
$
79,075,448.52
9.884431065%
$
37,715,416.86
18.857708430%
$
36,959,134.62
14.783653850%
General Electric Capital Corporation
$
130,000,000.00
16.250000000%
$
0.00
0.000000000%
$
0.00
0.000000000%
Compass Bank
$
46,288,067.43
5.786008429%
$
22,077,317.19
11.038658600%
$
21,634,615.38
8.653846152%
PNC Bank, National Association
$
46,288,067.43
5.786008429%
$
22,077,317.19
11.038658600%
$
21,634,615.38
8.653846152%
HSBC Bank USA, National Association
$
43,716,508.12
5.464563515%
$
20,850,799.57
10.425399790%
$
20,432,692.31
8.173076924%
Bank of Montreal
$
64,567,307.69
8.070913461%
$
0.00
0.000000000%
$
0.00
0.000000000%
Barclays Bank PLC
$
25,715,593.02
3.214449128%
$
12,265,176.21
6.132588105%
$
12,019,230.77
4.807692308%
Regions Bank
$
25,715,593.02
3.214449128%
$
12,265,176.21
6.132588105%
$
12,019,230.77
4.807692308%
JPMorgan Chase Bank, N.A.
$
37,980,769.23
4.747596154%
$
0.00
0.000000000%
$
12,019,230.77
4.807692308%
Bank United
$
37,980,769.23
4.747596154%
$
0.00
0.000000000%
$
12,019,230.77
4.807692308%
Morgan Stanley Bank, N.A.
$
37,980,769.23
4.747596154%
$
0.00
0.000000000%
$
12,019,230.77
4.807692308%
Branch Banking and Trust Company
$
27,082,751.13
3.385343891%
$
12,917,248.87
6.458624435%
$
0.00
0.000000000%
U.S. Bank National Association
$
19,286,694.77
2.410836846%
$
9,198,882.16
4.599441080%
$
9,014,423.07
3.605769228%
Florida Community Bank N.A.
$
24,687,500.00
3.085937500%
$
0.00
0.000000000%
$
7,812,500.00
3.125000000%
Synovus Bank
$
24,687,500.00
3.085937500%
$
0.00
0.000000000%
$
7,812,500.00
3.125000000%
Banco de Sabadell, S.A. – Miami Branch
$
22,788,461.54
2.848557693%
$
0.00
0.000000000%
$
7,211,538.46
2.884615384%
Siemens Financial Services, Inc.
$
20,312,063.34
2.539007918%
$
9,687,936.66
4.843968330%
$
0.00
0.000000000%
BMO Harris Bank, N.A.
$
0.00
0.000000000%
$
0.00
0.000000000%
$
20,432,692.31
8.173076924%
Israel Discount Bank of New York
$
6,770,687.78
0.846335973%
$
3,229,312.22
1.614656110%
$
0.00
0.000000000%
Total
$
800,000,000.00
100.000000000%
$
200,000,000.00
100.000000000%
$
250,000,000.00
100.000000000%






61793788